Citation Nr: 0730100	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-28 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and V. B., his common-law wife


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision in which 
the RO denied the veteran's claim of service connection PTSD.  
In July 2004, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in August 
2005, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) later the 
same month.  In April 2007, the RO issued a supplemental SOC 
(SSOC).

In June 2007, the veteran and V. B. testified during a video 
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record. 

As a final preliminary matter, the Board notes that the 
veteran applied to have his youngest daughter added as a 
dependent to his award in September 2005, but, as of the time 
of certification of the appeal to the Board, she had yet to 
be added as a dependent to his award.  This matter is thus 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the veteran has been diagnosed with PTSD, he did 
not engage in combat with the enemy, there are no service 
records or other credible evidence corroborating the 
occurrence of any alleged in-service stressful experience, 
and no further development in this regard is warranted.




CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In April 2004, the RO sent the appellant a pre-rating notice 
letter informing him that to support a claim for service-
connected compensation benefits, the evidence must show three 
things: an injury in military service or a disease that began 
in or was made worse during military service, or an event 
during military service that caused an injury or disease; a 
current physical or mental disability; and, a relationship 
between the current disability and an injury, disease, or 
event in service.  In that letter the RO also advised the 
veteran that specific details of the stressful incident(s) in 
service that resulted in PTSD was needed.  He was asked to 
complete the enclosed PTSD questionnaire and advised as to 
what medical evidence he could submit in support of his 
claim.  The Board finds that this notice effectively informed 
him of the information and evidence needed to substantiate a 
claim for service connection for PTSD, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The record shows that the veteran submitted information 
regarding his claimed stressor for PTSD and his VA treatment 
records were obtained.  Additionally, he was advised to 
furnish any evidence that he had in his possession that 
pertained to his claim.  As the document substantially 
meeting the VCAA's notice requirements was provided to the 
appellant before the rating action on appeal; hence, 
Pelegrini's timing of notice requirement has been met.  

While the RO has not informed the veteran as to how 
disability ratings and effective dates are assigned, 
consistent with Dingess/Hartman, on these facts, the RO's 
omission is not shown to prejudice the veteran.  As the 
Board's decision herein denies the claim for service 
connection for PTSD, no disability rating or effective is, or 
is being, assigned.  Accordingly, there is no possibility of 
prejudice to the appellant under the requirements of 
Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service personnel and medical records, and VA treatment 
records from the Upstate New York VA Healthcare System, as 
well as responses from the Naval Historical Center and the U. 
S. Armed Services Center for Research of Unit Records 
(CURR)(now, U.S. Army and Joint Services Records Research 
Center (JSRRC)) regarding the veteran's claimed in-service 
stressor.  Also of record and considered in connection with 
the claim on appeal is the transcript of the veteran's and 
his common-law wife's Board hearing testimony, as well as 
statements submitted by the veteran and by a service comrade 
and his representative, on his behalf.  

The Board notes that the record reflects that the veteran 
receives benefits from the Social Security Administration 
(SSA), and that records pertaining to those benefits have not 
been obtained.  However, as noted below, this matter turns on 
the question of whether there is credible evidence to 
establish the occurrence of a claimed in-service stressor-a 
matter upon which post-service SSA administrative or medical 
records would have no bearing.  Hence, such records are not 
necessary for resolution of the claim on appeal.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices from the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate the claim for service connection for 
PTSD, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  In 
the absence of a verified stressor, an examination is not 
required.  Consequently, any error in the sequence of events 
or content of the notice is not shown to prejudice the 
appellant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f). 

The VA treatment records include a diagnosis of PTSD related 
to several stressors, including being the victim of physical 
abuse as an adult and the claimed in-service stressor.  That 
diagnosis notwithstanding, the Board finds that this claim 
must fail because another essential criterion for 
establishing service connection for PTSD-credible evidence 
that the claimed in-service stressor actually occurred-has 
not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required--provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).  

As reflected in the hearing transcript, various statements 
and VA treatment records, the veteran claims that he has PTSD 
due to an in-service stressor, which occurred while stationed 
aboard the USS John Paul Jones in April 1975.  He reported 
that, while offshore Vietnam in the South China Sea, a 
Vietnamese child was swept into the ship's condenser and that 
he had to clear the remains from the condenser.  The veteran 
indicated that he did not report the incident, but that, 
after the incident, he did not want to go into the engine 
room and was transferred to another part of the ship.  He 
testified that to make up for not shutting off the engine 
soon enough, instead of his performance deteriorating he 
worked harder and his performance improved.  The veteran's 
common-law wife testified that it was only recently that the 
veteran had told her about the in-service stressor and that 
he has nightmares about the incident.

The veteran's service personnel records show that his 
military occupational specialty (MOS) was a machinist's mate, 
the equivalent of a marine mechanic, and that he was 
stationed aboard the USS John Paul Jones from March 1974 to 
November 1976.  The veteran's service records show that his 
performance evaluations were 3.0, 3.0, 3.0, 3.2, and 3.4 on 
April 1, 1975 for professional performance, military 
behavior, leadership and supervisory ability, military 
appearance, and adaptability, respectively.  On July 31, 
1975, his performance marks had improved to 3.6, 3.4, 3.6, 
3.6, and 3.8, respectively.  On his November 1978 separation 
examination report, the veteran's psychiatric findings were 
normal and he did not complain of any psychiatric problems.  
Thus, the veteran's service medical records are negative for 
symptomatology that might corroborate the claimed stressor 
event.

Contrary to the veteran's assertions, there is no objective 
indication that the veteran saw any combat during service--
there is no indication of a wound, no award of a Combat 
Action Ribbon or other medal or award indicative of combat.  
In other words, combat has not been established by objective, 
competent, and factual evidence of record.  See VAOPGCPREC 
12-99 at p. 4.  Hence, the Board is unable to accept the 
occurrence of the claimed incident on the basis of his 
assertions alone; rather, there must be service or other 
evidence verifying the occurrence of the claimed stressor.  

In a December 2004 statement, one of the veteran's former 
shipmates indicated that he served with the veteran on the 
USS John Paul Jones; that, in April 1975, he was uncertain if 
the ship collided with something or passed through some 
floating debris, but something was drawn into the main 
condenser, causing a loss of vacuum to the aft engine, which 
had to be shut down.  This shipmate added that the veteran 
went into the condenser and removed the objects plugging it, 
but did not say what he had found in the condenser.  

In attempts to independently verify the occurrence of the 
veteran's alleged stressor, reports were received from the 
Naval Historical Center, in Washington, DC.  These reports 
reflect that the USS John Paul Jones was in Subic Bay on 
April 13, 1975, escorting aircraft carriers most of April 
1975 and would not have been close to shore.  On April 19, 
1975, the ship sailed again into the South China Sea where it 
guarded carriers, escorted and screened the evacuation force 
and actively participated in the evacuation of Saigon, that 
is, in Operation Fair Wind.  The ship's command history 
reveals that it came across a small boat containing 400 
refugees and supplied them with food, medical supplies, and 
basic navigation equipment to enable them to reach the 
Philippines, but there is no mention of any collision or need 
to shut down the ship's aft engine.  Similarly, in a December 
1975 reply, the CURR indicated that a review of the 1975 
command history for the USS John Paul Jones and its deck logs 
confirmed the small boat incident described above and another 
incident, in May 1975, when the ship came across a small boat 
"BONG KONGS #9", which was ordered not to come alongside.  
It came within 150 feet.  The USS John Paul Jones supplied 
the "BONG KONGS #9" with food and water by motor whaleboat.  
The National Archives and Records Administration (NARA) and 
the Naval Historical Center records are the only 
administrative records produced by commissioned U.S. Navy 
ships during the Vietnam War that are permanently retained.  
As noted above, these records fail to corroborate the 
veteran's stressor or his shipmate's statement as there is no 
mention of any collision or the need to shut down the ship's 
aft engine.  

Additionally, as indicated above, while the veteran has 
submitted the supporting statement of a former service 
comrade, this statement does not verify the occurrence of the 
claimed in-service stressful incident, as alleged.  Even if 
the veteran had had to shut down the aft engine and had had 
to remove objects plugging the condenser, the shipmate 
reported that the veteran did not tell him what he had found 
in the condenser, and only that it could have been some 
floating debris.  Moreover, the testimony of the veteran's 
wife only reiterates what the veteran purportedly told her, 
and does not provide an account of on-service events within 
her personal knowledge. 

As the veteran has not identified any other stressful event 
during service, the record does not present any basis for 
further development in this regard.

Accordingly, while the veteran has been diagnosed with PTSD 
by VA practitioners, such diagnosis is based on an account of 
an unverified stressor reported by the veteran.  See Moreau, 
9 Vet. App. at 396 (credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence).  The fact 
remains that, in this case, there is no verified or 
verifiable stressor to support the veteran's claim.

As there is no credible evidence that any claimed stressor 
occurred-an essential criterion for establishing service 
connection for PTSD-the Board must conclude that the 
criteria for service connection for PTSD are not met, and 
that the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, absent any credible evidence to 
establish that an in-service stressor sufficient to support a 
diagnosis of PTSD occurred-an essential criterion to 
establish the claim-that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


